Reed, J.,
delivered the opinion of the court.
' On December 7, 1909, the board of supervisors of Leflore county assessed the First National Bank of Greenwood for certain back taxes. The state revenue agent filed a bill to enjoin the bank from using this order upon the trial in the circuit court of Leflore county of an appeal from an order of the board of supervisors, made January 4, 1910, rejecting the assessment of back taxes against the’bank, made by the tax collector of the county.
The prayer of the bill also asked that the order of the board, made December 7, 1909, be decreed to be void,because it was fraudulently obtained, and because it was rendered without authority of law, and at a time when no valid assessment was pending before the board.
' It is alleged in the bill that the revenue agent wrote to the bank, stating that it appeared that the bank had not *749been assessed for sufficient amount in certain years, and suggested a conference with the bank relative to the proper amounts for these years, and that the bank agreed to take the matter up with him at some convenient time; that before this conference could be had, and -without notifying the revenue agent, the bank appeared before the board of supervisors and obtained the order purport-' ing to assess it with back taxes.
The bill charges that the order was obtained in fraudulent violation of agreement with the revenue agent, and on false and fraudulent representations of the bank as to the value of its stock that at the time of the order the assessment rolls were in the hands of the sheriff and tax collector, and that he was the only officer authorized by law to make the assessment against the bank for back taxes and that no assessment was made by him. The order which appellant claims is void is as follows:
‘ ‘ This day came on to be heard the matter of the additional assessment -of the First National Bank of Greenwood, Mississippi, for the years 1905, 1906, 1907 and 1908; and it appearing to the board that said hank has escaped'taxation for said years, by reason of not being assessed said years for the proper amounts for each of said years, and it appearing to the board after investigation and examination that additional assessments for each of said years, as hereinafter, set forth, would be a reasonable and proper personal assessment for each of said years for said bank, and said bank having agreed to pay the taxes on said amounts for each of said years, in settlement of said additional personal assessment:
“It is therefore ordered.by the board, all parties consenting and agreeing thereto, that said First National Bank be and is hereby assessed with the following amounts as an additional assessment for each of said years, to-wit: For the year 1905, $5,150; for the year 1906, $2,000; for the year 1907, $4,300; for the year 1908, $2,000.
*750“It is further ordered by the board that the tax collector of this county, be and he is hereby directed to, assess said bank for each of said years for said personal assessment, as hereinbefore mentioned, as additional assessments, as the law directs.
“It is further ordered that upon the payment by said bank of the taxes on each of the said additional personal assessments, as hereinbefore mentioned, that said bank be and is hereby released and discharged from any and all liability on account of the non-payment of taxes for each of said years, as hereinbefore mentioned.”
We will consider the sufficiency of the order in which the board of supervisors has attempted to assess the bank with back taxes.
Did the board have jurisdiction to pass this order? Are the jurisdictional facts shown in the order, which is the record of the proceedings of the board relative to the assessment of the bank for back taxes?
No power is given to the board of supervisors by the statute to assess property for back taxes. Section 4277, of the Code of 1906 authorizes the assessor, when he shall discover that persons or property have escaped taxation in former years, to assess such persons and property for such years, and to place the assessment on his assessment roll for the current year. Section 4740 of the Code of 1906 authorizes the state revenue agent, when he discovers that any person, property, or business has escaped taxation in former years by reason of not being assessed, to give notice, in writing, to the tax collector, who shall make the proper assessment by way of additional assessment on the roll or tax list in his hands. The tax collector is required to give ten days’ notice, in writing, to the person or corporation whose property is assessed, and to also notify, in writing, the board of such assessment. All objections to such assessment shall be heard at the next meeting of the board. The revenue agent may appear at the meeting, and an appeal may be *751taken from the order of the board, approving or disapproving such assessment by either party. If, at the time when the revenue agent discovers property which has escaped taxation, the assessment rolls are in the hands of the assessor, the notice shall be given to the assessor 5 and he shall make the assessment and give the notice as provided to be done by the tax collector.
It will be seen that the province of the board is to approve or disapprove the assessment. The board is acting under statutory authority in the matter. Its jurisdiction is limited.
In the case of Jefferson Comity v. Grafton, 74 Miss. 435, 21 South. 247, 36 L. R. A. 798, 60 Am. St. Rep. 516, in discussing the exercise of powers of the board of supervisors, "Whitfield, J., said: “And the course of judicial decision in this state holds them to the strictest limitations of their powers.” And that learned judge cited and approved the following from 4 American & English Ency. Law, p. 375: “Being creatures of statute, endowed only with special powers, and created for special purposes, they can exercise only such powers as are expressly conferred by statute, or which are necessarily implied.” He also, in his opinion, made the following quotation from West Carroll v. Gaddis, 34 La. Ann. 928: “Creatures they are, wholly dependent upon and controlled by their creator; they have no life, no attribute, no power, no rights, no obligation, but such as have been ■conferred or imposed upon them.”
The board of supervisors having only limited jurisdiction, and only jurisdiction touching back tax assessments when such assessments are made in the manner provided by statute, by either the tax collector or the county assessor, its order, containing the record of what was done by the board in the matter of a back tax assessment, must set out sufficient facts to show that it had* jurisdiction of the person and the subject-mátter.
The rule in reference to judgments in courts of inferior or limited jurisdiction, showing jurisdictional facts, is *752stated in 23 Cyc. 1082 as follows: “Nothing is presumed in favor of the judgment of a court of inferior or limited jurisdiction as- against a collateral attack; hut the record of its proceedings must show on its face that the court rendering the judgment had jurisdiction both of the person and subject-matter.” Steen v. Steen, 25 Miss. 513.
In the case of Shaffarans v. Terry, 12 Smedes & M. 690, Sharkey, J., in discussing this subject, said: “In regard to the effect of recitals of jurisdictional facts, a distinction is to be observed between courts of general jurisdiction and courts of limited jurisdiction. As to the former, ever presumption is in favor of the regularity of their proceedings while in regard to the latter everything must appear regular on the face of the record.”
In the case of Grignou v. Astor, 2 How. (43. U. S.) 319, 11 L Ed. 283, in drawing the distinction between a court of general jurisdiction and a court of limited jurisdiction, Baldwin, J., said, referring to the latter class of courts: “A court which is so constituted-that its judgment can be looked through for the facts and evidence that are necessary to sustain it to show jurisdiction and its lawful exercise is of the latter description. Every requisite for either must appear on the face of their proceedings, or they are nullities.”
In Hinton v. Perry County, 84 Miss. 546, 36 South. 567, in discussing the authority of the board of supervisors of that county to order a certain election in accordance with the act of the legislature, Calhoun, J., stated: “Its jurisdiction being in this matter limited, the minutes must show that the jurisdictional facts were found to exist.”
In Craft v. De Soto County, 79 Miss. 618, 31 South. 204, Tebrall, J., referring- to the authority of the board to open public roads under an act of the legislature, said ■that the authority must be strictly pursued, and it is essential that the jurisdictional facts appear of record; and, unless they so appear, the proceedings will be void.
*753Now, what are the jurisdictional facts which should he stated in the order? As shown in section 4740 of the Code of 1906, the hoard could only act upon the assessment — approve or disapprove it — when such assessment was properly made hy either the tax collector or the assessor,. and after due notice had been given thereof. The record of what the board did in the matter, to be introduced in anothér court, should show that the assessment had been made hy the proper officer, and that due notice thereof had been given.
The order, before us does not state these facts. On the other hand, the order plainly states that the board ordered the tax collector of the county to make the assessment. Such direction could only he given to the tax collector hy the state revenue agent. It is plain that the hoard had no jurisdiction to act upon the assessment until it was made by the proper officer, and notice given of the hearing. There is nothing in our scheme for hack tax assessments which provides for such assessment as appears to have been made in this case. Nothing can he presumed in favor of the order. Its statements are not sufficient to show that the board had jurisdiction.
It was not in the exercise of general jurisdiction that the board of supervisors acted in this case, but in a limited and special jurisdiction, to he exercised in a particular manner, as prescribed hy section 4740; and, as stated hy the court in Bolivar County v. Coleman, 71 Miss. 832, 15 South. 107, “the requisite facts to show this special jurisdiction and its lawful exercise must appear of record.”
The order in this case, which is the record of the proceedings and action of the board in the matter; failing to show the necessary jurisdictional facts, is void, and will not he a proper defense for the appellee upon the trial in the circuit court.
While a judgment, void for want of jurisdiction over the subject-matter, may he enjoined in equity, in this *754case, seeing that the party complaining is, hy his appeal, in a court of competent jurisdiction, with adequate power to fully try and dispose of the case, including refusal to permit the use. of the void judgment in the pleadings or in evidence, we do not believe it was necessary to ask the assistance of equity and, for the reasons shown herein we cannot reverse the chancellor for sustaining the demurrer, and he is affirmed.

Affirmed.